DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “a disc brake” (see line 11) is a double inclusion of the previously recited “a disc brake” (see line 4).  
Claim 3 is objected to because of the following informalities:  the phrase “a motor” (see lines 4, 5) is a double inclusion of the previously recited “a motor” (see claim 1). 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0333951) in view of Roth-Stielow et al. (US 6,483,217).
Regarding independent claim 1, Lee discloses an electromechanical brake actuator (see Abstract, FIGS. 1, 2) comprising: a housing (171) having: a first housing part (A) (see Annotated FIG. 1, below) configured as a housing flange for attaching the electromechanical brake actuator to a disc brake (120) (see FIG. 1); a second housing part (B) (see Annotated FIG. 1, below) for receiving a drive (173, 174, 177 , 176); and a third housing part (C) (see Annotated FIG. 1, below) arranged between the first housing part and the second housing part and connected to the first housing part and the second housing part (see Annotated FIG. 1, below); a motor (172); a gearbox (173, 174, 175, 176, 178) and a tappet or a spindle (180) for actuating a disc brake (38).

    PNG
    media_image1.png
    587
    683
    media_image1.png
    Greyscale


Roth-stielow teaches an electromechanical brake (see Abstract, FIG. 1) comprising a housing (4), wherein the housing is an aluminum die-cast formed part (see col. 2, lines 36-45).  
It would have been obvious to form the housing of Lee as an aluminum die-cast formed part to provide a material that guarantees good thermal conductance, thereby avoiding local overheating of the motor (see Roth-Stielow, col. 2, lines 36-45).  
Regarding claim 2, Lee discloses that the first housing part has a first planar contact surface (D) (see Annotated FIG. 1, above) and the second housing part has a second planar contact surface (E) (see Annotated FIG. 1, above), wherein the first and second planar contact surfaces are configured to receive plates of a two-plate die- casting machine during the forming process of the housing (see Annotated FIG. 1, above).
Regarding claim 11, Lee discloses that the first housing part has bores for attachment to the disc brake axially on an outer peripheral region of the first housing part (see FIG. 1).
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0333951) in and Roth-Stielow et al. (US 6,483,217) as applied to claim 1 above, and further in view of Sala (US 2017/0023081).
Regarding claim 3, Lee discloses that the second housing part has a cylindrical partial region (see FIG. 1, motor (172) housed in cylindrical part) for receiving a motor (172).
Lee does not disclose a motor flange for attaching the motor.
Sala teaches an electromechanical brake actuator (see Abstract, FIGS. 1-5) comprising a housing (5) and a cylindrical partial region (see FIG. 4, cylindrical partial region surrounding motor (2)) and a motor flange for attaching the motor (see FIG. 4, flange located abutting top end of motor (2)).  
see e.g. Sala, FIG. 4).  
	Regarding claim 12, Lee does not disclose that the first housing part has a groove for axially receiving a seal on a side facing the third housing part.
Sala teaches an electromechanical brake actuator (see Abstract, FIGS. 1-20) comprising a housing part (11) having a first housing part (11) (see FIG. 20), wherein the first housing part has a groove (see FIG. 21, groove for receiving (17)) for axially receiving a seal on a side facing the third housing part (see ¶ 0073).
It would have been obvious to combine the groove and seal of Sala with the device of Lee to provide a sealing means that prevents the infiltration of dirt or debris into the motor and gearbox housing.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0333951) in and Roth-Stielow et al. (US 6,483,217) as applied to claim 1 above, and further in view of Jang et al. (US 2015/0075923).
Regarding claim 3, Lee discloses that the second housing part has a cylindrical partial region (see FIG. 1, motor (172) housed in cylindrical part) for receiving a motor (172).
Lee does not disclose a motor flange for attaching the motor.
Jang teaches an electromechanical brake actuator (see Abstract, FIGS. 1-12) comprising a housing (110, 210) having a cylindrical partial region (213) and a motor flange (110) for attaching the motor (see e.g. FIG. 10).  
It would have been obvious to configure the housing of Lee to have a flange as taught by Jang to ensure that the motor is held securely in place in a longitudinal direction (see e.g. Jang, FIG. 10).  
see e.g. FIG. 12), and the motor flange has reinforcement ribs extending radially toward the outer side of the housing starting from the bearing point (see FIG. 12).
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record does not disclose that on an inner side of the housing, the second housing part has bearing receptacles for bearings disposed axially between the motor flange and the gearbox, wherein the bearings are configured to receive a cam disc.
Regarding claim 8, the prior art of record does not disclose that the third housing part is cylindrical and has a guide channel for guiding the tappet axially along an axial axis of the third housing part.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS J LANE/
Primary Examiner, Art Unit 3657

January 1, 2022